Citation Nr: 1802607	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  07-34 607A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement of medical expenses by the Department of Veterans Affairs (VA) for the cost of non-VA medical treatment at a private medical facility in January 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1992. 

This matter is on appeal from a May 2007 determination by the Department of Veterans Affairs Medical Center (VAMC) in Muskogee, Oklahoma.

The Board remanded this matter in May 2011 for the scheduling of a hearing before the Board.  The Veteran provided testimony before the Board in August 2017, at which time he indicated that he wanted to withdraw his claim.  A copy of the transcript has been associated with the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

In August 2017, prior to the promulgation of a decision in the appeal, the Board received testimony from the Veteran, which has been transcribed and associated with the claims file, indicating that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran testified before the Board in August 2017 that he wanted to withdraw this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
LANA K. JENG
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


